DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the species of figure 3 in the reply filed on 5/27/2022 is acknowledged.
Claims 5, 7 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “a second plurality of modified fan blades” is believed to be in error for --a plurality of modified fan blades-- because a first plurality of modified fan blades is not claimed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “said low pressure turbine is initially designed to drive the unmodified fan”.  It is unclear how the initial design of the turbine affects the structure of the low pressure turbine being claimed, rendering the claim vague and indefinite.  The claims are drawn to a low pressure turbine driving a modified fan, not a previous iteration, such that is unclear how reciting the previous iteration further limits the claim.
	Claim 1 recites both the “unmodified fan” and the “modified fan” in the apparatus claim.  It is unclear from the claim which fan is part of the turbofan engine claimed, rendering the claim vague and indefinite.  If only the modified fan is part of the claimed turbofan engine, then the structure of the unmodified fan does not further limit the claims because the unmodified fan is not part of the apparatus.  Additionally, comparisons between the unmodified and modified fan do not further limit the claims because only the end result of the apparatus makes up the claimed invention.  So, it is unclear how the modified fan having “an unchanged inner radial portion geometry and an unchanged angle of attack as compared with an inner radial portion geometry and an angle of attack of a respective inner blade portion of a corresponding fan blade of the unmodified fan” or “said first plurality and said second plurality are the same integer value” further limits the claim, because only the modified fan is part of the invention, not the fan of a different engine or previous iteration.  This also applies to the comparison between the modified and unmodified fans in claims 2-4 and 8, the modified low pressure turbine in claim 19, and the addition / modification of the exhaust diffuser in claim 20.  Additionally, it is unclear whether the claim is drawn to the apparatus, or a method of modifying a turbofan engine.  The act of modifying or replacing parts of a previous turbofan engine would be drawn to a process of making, not the end product, which would result in indefiniteness when both statutory classes are claimed within the same claim.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  MPEP 2173.05(p) II.
	Claims 11 and 14 recite the position that the unmodified fan is mounted. It is unclear how the position of the fan of a previous iteration of the engine further limits the claims, which are drawn to a turbofan with a modified fan, rendering the claims vague and indefinite.
	Claim 18 recites the limitation “the turbofan engine maintains the engine pressure ratio of the unmodified turbofan engine in the turbofan engine”.  Firstly, it is unclear which pressure ratio is being maintained, as an engine pressure ratio is not previously claimed.  Secondly, it is unclear whether the claim refers to the engine pressure ratio of the turbofan engine with an unmodified or modified fan.  Lastly, maintaining a pressure ratio with a previous iteration does not limit the pressure ratio of the claimed turbofan engine, because previous iterations are not part of the claim and the claim is not drawn to a method of modifying a turbofan engine, making it unclear how the limitation further limits the claim.
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The configuration of the unmodified fan does not change the configuration of the modified fan, which is part of the claimed turbofan engine, such that is unclear how defining capabilities of a fan that is not part of the engine further limits the engine claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, 15, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snow 4,062,185.
	In regards to Independent Claim 1, Snow teaches a turbofan engine (11), comprising;  a core engine (core including core rotor 13) including at least one high pressure spool assembly (13) and a 5combustion chamber (21); a modified fan (fan 14) retrofittably mechanically coupled to a low pressure turbine (fan 14 coupled to LPT 17 through spool 12) that is in turn driven by hot gases generated by the core engine (expansion of gases through 17 drives rotation of 12 and 14); wherein said modified fan is derived from or replaces an unmodified fan (structure of fan 14 is not dependent upon previous iterations of engine 11, such that previous iterations of engine 11 do not change the structure or function of the modified fan 14 or of engine 11); wherein said low pressure turbine is initially designed to drive the 10unmodified fan (17 drives fan 14, where only the structure of the current engine limits the current engine 11), when coupled thereto in place of the modified fan, in a corresponding unmodified turbofan engine (the structure of a previous iteration of the engine does not further limit the current claimed apparatus); the unmodified fan comprising a first plurality of unmodified fan blades (fan 14 is the modified fan, which is part of the claimed apparatus, where the number of blades of a previous iteration of the claimed turbofan engine does not limit the claimed invention), and being configured for providing at least a bypass flow bypassing the core engine at least at one set of engine conditions when the unmodified fan is 15driven by said low pressure turbine (operational configuration of the structure of the unmodified engine does not limit the structure of the claimed engine), the unmodified fan being configured for being mechanically coupled, in the corresponding unmodified turbofan engine, to the low pressure turbine that is in turn driven by the core engine in operation of the unmodified turbofan engine, wherein said low pressure turbine is initially designed to drive the unmodified fan, when coupled 20thereto to provide said bypass flow, the unmodified fan also being configured for providing a core flow through the core engine in the unmodified turbofan engine (details of the unmodified fan do not further limit the structure of the claimed turbofan engine comprising the modified fan); wherein said modified fan is configured for generating a reduced bypass flow with respect to said fan bypass flow during operation of the turbofan 25engine corresponding to said at least one set of engine conditions (presence of electrical generator 29 attached to low pressure shaft 12 reduces the power transferred to the fan 14, such that the bypass flow is reduced versus a turbofan engine that does not comprise an electrical generator coupled to the low pressure shaft), effective for said low pressure turbine to generate an excess shaft power above a baseline power required for driving said modified fan during operation of the turbofan engine at least at said at least one set of engine conditions (low pressure turbine 17 must extract enough energy from the combustion flow through the turbine to drive both the electrical generator 29 and the fan 14); wherein the modified fan comprises a second plurality of modified fan 30blades (fan blades of 14), wherein each said modified fan blade of said second plurality of -26-modified fan blades of the modified fan includes a corresponding inner blade portion having an unchanged inner radial portion geometry and an unchanged angle of attack as compared with an inner radial portion geometry and an angle of attack of a respective inner blade portion of a 5corresponding fan blade of the unmodified fan (fan blades comprise a geometry and angle of attack, where the geometry and angle of attack of previous iterations of a turbofan engine, or different turbofan engines, does not limit the structure of the claimed fan); and wherein said first plurality and said second plurality are the same integer value (the number of fan blades in a different turbofan engine or a previous iteration of the current turbofan engine 11 does not change the number of fan blades of fan 14 of turbofan 11, wherein the apparatus claimed only comprises the modified fan, and is drawn to a turbofan engine, not a method for modifying a turbofan engine).
	Regarding Dependent Claim 2, Snow teaches that the modified fan is configured to produce a reduced bypass thrust (presence of electrical generator 29 limits bypass thrust by limiting power sent to fan 14), as compared with the bypass thrust generated by the unmodified fan when coupled to the turbofan engine in place of the modified fan (claims are drawn only to the apparatus including the modified fan; however, a turbofan that does not comprise electrical generator 29 would be able to transmit all of the power from the low pressure turbine 17 to the fan 14).
	Regarding Dependent Claim 3, Snow teaches that said modified fan is modified with respect to the unmodified fan by reducing the outer diameter of the fan blades of said unmodified fan (diameter of blades 14 are reduced versus a fan with a greater diameter, where the size of previous fan diameters does not limit the fan diameter of the claimed modified fan).
	Regarding Dependent Claim 4, Snow teaches that said modified fan is modified with respect to the unmodified fan by removing at least an outer radial portion of the fan blades of said unmodified fan (diameter of blades 14 are reduced versus a fan with a greater diameter, where the size of previous fan diameters does not limit the fan diameter of the claimed modified fan).
	Regarding Dependent Claim 8, Snow teaches said unmodified fan is further 5configured for providing a first pressure ratio to a core flow to the core engine (any previous engine or iteration of an engine will comprise a pressure ratio to the core engine), and wherein said modifying or replacing the unmodified fan to provide a modified fan is such as to provide instead a second pressure ratio to the core flow to the core engine replacing said first pressure ratio, wherein at least one of: said first pressure ratio is equal in magnitude to said second pressure ratio; 10said first pressure ratio is smaller in magnitude to said second pressure ratio; said first pressure ratio is larger in magnitude to said second pressure ratio; or said second pressure ratio is 1.0 (pressure ratio of fan 14 must be greater, equal to, or less than the pressure ratio for any previous turbofan fan).
	Regarding Dependent Claim 9, Snow teaches said modified fan and said low pressure turbine are provided in a low pressure spool assembly (spool 12 includes LPT 17 and fan 14).
	Regarding Dependent Claim 10, Snow teaches that the turbofan engine is configured for being operatively coupled to an electrical generator to enable conversion of said excess shaft power to electrical power (29, Col. 4, ll. 37-40).
	Regarding Dependent Claim 11, Snow teaches that said turbofan engine (11) is a multi-spool, high bypass, forward fan, turbofan gas turbine engine (11 comprises two spools 12 and 13 with a forward fan 14), wherein the unmodified fan is forward mounted (mounting position of a prior fan does not change the position of the modified fan).
	Regarding Dependent Claim 15, Snow teaches that the unmodified fan is configured for providing only a bypass airflow (the structure of the unmodified fan does not change the structure of the modified fan of the claimed turbofan engine).
	Regarding Dependent Claim 16, Snow teaches that said modified fan (14) and said low pressure turbine (17) are provided in a single rotor assembly (on same shaft 12).
	Regarding Dependent Claim 18, Snow teaches that the turbofan engine maintains the engine pressure ratio of the unmodified turbofan engine in the turbofan engine (the pressure ratio of modified fan 14 of turbofan engine 11 is not limited by previous iterations).
	Regarding Dependent Claim 19, Snow teaches that the low pressure turbine (17) in the turbofan engine is modified with respect to the low pressure turbine in the unmodified turbofan engine to provide a flow cross-sectional flow area through the low pressure turbine of the turbofan at an axial location thereof that is larger than the 10corresponding flow cross-sectional flow area in the unmodified turbofan engine (cross-sectional area of 17 can be larger than previous iterations of low pressure turbines, where the size of different or previous low pressure turbines does not limit the size of the low pressure turbine of the claimed turbofan engine).
	Regarding Dependent Claim 20, Snow teaches an exhaust diffuser (28) fitted to the core engine (as shown in figure 1), wherein the exhaust diffuser is configured for reducing a core engine thrust as compared to a core thrust of the core engine in the unmodified turbofan engine (diffuser at 28 reduces thrust compared to an engine core without an exhaust diffuser or a different exhaust diffuser that does not reduce core engine thrust by as much).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Snow as applied to claim 10 above, and further in view of McLoughlin 2009/0289456.
	Regarding Dependent Claims 12 and 13, Snow teaches the invention as claimed and discussed above, and further teaches an electrical generator (29) coupled to the low pressure shaft (12).  However, Snow does not teach that the electrical generator is selectively coupled to the modified fan or low pressure turbine.  McLoughlin teaches a clutch (42) coupling an electrical generator (36) to a low pressure shaft (34).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the electrical generator of Snow with the clutch of McLoughlin, in order to selectively connect the low pressure shaft to the electrical generator (paragraph [0007]).
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Snow as applied to claim 1 above, and further in view of Seidel 4,767,270.
	Regarding Dependent Claim 14, Snow teaches the invention as claimed and discussed above, and Snow further teaches that the engine is a multi-spool (12 and 13), high bypass (bypass flow through duct 24) turbofan engine (figure 1).  However, Snow does not teach that the fan is aft mounted, or that the unmodified fan is aft-mounted (the unmodified fan is not part of the claimed turbofan engine, such that its mounting does not change the mounting of the fan of the claimed turbofan engine).  Seidel teaches using an aft mounted fan (21) in a gas turbofan engine (11).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to replace the forward mounted fan of Snow with the aft mounted fan of Seidel, in order to increase efficiency with lower loading along the length of the fan blades (Col. 5, ll. 54-58).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow as applied to claim 1 above, and further in view of Griswold 3,994,128.
	Regarding Dependent Claim 17, Snow teaches the invention as claimed and discussed above.  However, Snow does not teach a thrust bearing arrangement for balancing a net axial force corresponding to said excess shaft power.  Griswold teaches using a thrust bearing (108) to support a low pressure shaft (Col. 5, ll. 47-50).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the engine of Snow with the thrust bearing of Griswold, in order to fix the axial relationship between the fan and the shaft (Col. 5, ll. 47-50).

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741